Martin, J.,

delivered the opinion of the court.
This is an action for work and labor done at a fixed price. The defendant has pleaded the general issue, and that the plaintiffs, who represented themselves as good and skillful workmen, were absolutely incapable of performing the work they had undertaken; that they spoiled his materials, and neglected their work, whereby he has sustained considerable loss, which he pleads in compensation and reconvention.
The plaintiffs established their claim to a considerable part of their demand, and had judgment for the sum of three hundred and sixty dollars, which rejected the defendant’s claim, set up in his pleas, and he appealed.
The case has been submitted to us without argument or points filed, and a close examination of the record has *403resulted in the conviction that no injustice has been done to the appellant. '
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.